                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

SCOOTER LYNN ROBINSON                                                                      PLAINTIFF

v.                                                                           No. 4:18CV228-GHD-RP

PELICIA HALL, ET AL.                                                                   DEFENDANTS


                    ORDER GRANTING PLAINTIFF’S REQUEST [16] FOR
                               A PRINTED DOCKET

        This matter comes before the court on the motion [16] by the plaintiff for a printout of the

docket. That motion is well taken and is GRANTED. The Clerk of the Court is DIRECTED to

send the plaintiff a printed copy of the docket in this case.

        SO ORDERED, this, the 19th day of March, 2020.


                                                          /s/ Roy Percy
                                                          UNITED STATES MAGISTRATE JUDGE
